DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114 
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/17/22 has been entered.

Response to Amendment
3.	As per Applicant’s instruction as filed on 10/17/22, claims 1-13 and 15-18 have been canceled, claims 14 and 24 has been amended, and claims 26-29 have been newly added. 

Response to Remarks
4.	Applicant's remarks with respect to currently amended claims as filed on 10/17/22 have been carefully considered/reviewed, but they are not persuasive.
	Furthermore, Applicant's remarks with respect to currently amended/added dependent claims have been considered/reviewed, but are moot in view of the following (new) ground(s) of rejection incorporating a newly cited prior art reference (Albrecht (2010/0059679 A1)).
The Applicant presents remarks of which the cited reference(s) fails to disclose the reflecting plate rotates in response to (strongly emphasized) the positioning state of the support arm with respect to the screen.
However, after careful reconsideration of the previously cited prior art reference(s), the Examiner must respectfully disagree, and maintain the same/similar grounds of rejection for the above claimed feature(s) as previously discussed in the last Office action for substantially the same reasons/rational.
Furthermore, in response to the claimed feature "..., in response to (strongly emphasized) ...,", such feature is typically considered as "connecting" a sequence of event(s) "claimed language”.
However, these type of claimed language is further considered as "trivial" claim language, which basically portrays/defines/states a sequence of events to come "before" or after" a process/step, such as in response to, thereafter, during which, after which, upon determining, etc., which could easily translate into "performing a (post) process/method in response to a scene or set up".	
In other words, a patentable weight mainly falls on the concept of processing, preprocessing, post processing, and/or a scene set up, wherein "connecting" a sequence of event(s) "claimed language" does not hold much/any patentable weight, due to trivial non-technical language, but solely to connect/inter-connect a sequence of events/processes/method, thus,
one of skill in the art can readily use/utilize "connecting" the sequence of events "claimed language”, just as long as the concept/feature(s) of processing, preprocessing, post processing and/or a scene set up after determining such process is known in the prior art, in order to ascertain an entire set of claim language/feature(s) into a chronological order/sequence.	
Therefore, the Examiner maintains the current rejections of amended claims at least in view of the following grounds of rejection(s) relating to the obviousness reasoning/logic according to one of skill in the art with respect to the broadly written currently amended claimed feature(s).
Therefore, please refer to the following grounds of rejection(s) for a detailed discussion. 

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 14, 19-21, 23-25, and 27 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Hotta et al (2016/0313634 A1).
Regarding claims 14 and 23, Hotta et al discloses, wherein the medical image diagnostic apparatus further comprises:
an image projection apparatus that includes a screen (34B), on which an image
from a projector (34A) is projected (Figs. 3, 6, and 9),
a reflecting plate (32) that reflects the image projected on the screen,
a support arm (38) that includes an adjustment mechanism for adjusting an angle (an inclination/rotation with respect to a Z-axis direction), which rotatably (by the angular inclination/rotation) supports the reflecting plate (Figs. 3, 6, and 9) (para. [0068]), and
a positional relationship/state between the reflecting plate (32) and the screen (34B), which are fixed/held by the support arm (38) in such a way that the positional relationship/state is satisfied with respect to the two viewpoint positions corresponding to the eyes of the user/subject lying on the couch top (14) (paras. [0046-0056]),
wherein the reflecting plate (32) rotates (by the angular inclination/rotation adjustment with respect to the Z-axis direction) (para. [0068]).
Therefore, it would have been considered fully/extremely obvious to a person of ordinary skill in the relevant art employing all of Hotta et al’s teachings as above to simply realize/recognize the reflecting plate rotates (using the angular adjustment) in response to the positioning state of the support arm with respect to the screen or a changing operation of the positioning state of the support arm with respect to the screen as broadly claimed, so that the positional relationship/state between the reflecting plate, the screen, and the support arm is satisfied with respect to the two viewpoint positions corresponding to the eyes of the user/subject lying on the couch top.   
Regarding claim 19, Hotta et al discloses the support arm adjusting angle of the reflecting plate, wherein the image projection apparatus includes the screen (34B), and the positional relationship/state between the reflecting plate, the screen, and the support arm as discussed above.
Furthermore, Hotta et al discloses the reflecting plate (32) rotating so as to be (more or less) close to a vertical direction (by the angular inclination/rotation adjustment with respect to the Z-axis/vertical direction) (para. [0068]).
Moreover, Hotta et al discloses a side of a couch (14) (Fig. 1).
Therefore, it would have been further considered obvious to a person of ordinary skill in the relevant art employing all of Hotta et al’s teachings as above to further realize/recognize
that when the position of the support arm has been changed from the side of the screen to the side of the couch, so that the reflecting plate rotates so as to be close to a horizontal position (by adjusting angle of the reflecting plate), as a simple alternative design preference/arrangement/embodiment, just as long as the positional relationship/state between the reflecting plate, the screen, and the support arm is satisfied with respect to the positions corresponding to the eyes of the user/subject lying on the couch top.
Regarding claim 20, Hotta et al discloses the image projection apparatus that includes the screen (34B), and the positional relationship/state between the reflecting plate, the screen, and the support arm as discussed above.
Furthermore, Hotta et al discloses the reflecting plate (32) rotating so as to be (more or less) close to a vertical direction (by the angular inclination/rotation adjustment with respect to the Z-axis/vertical direction) (para. [0068]).
Moreover, Hotta et al discloses a side of a couch (14) (Fig. 1).
Therefore, it would have been further considered obvious to a person of ordinary skill in the relevant art employing all of Hotta et al’s teachings as above to further realize/recognize
that when the position of the support arm has been changed from the side of the screen to the side of the couch, as an alternative arrangement, so that the reflecting plate rotates so as to be close to the vertical direction, thus the positional relationship/state between the reflecting plate, the screen, and the support arm is satisfied with respect to the positions corresponding to the eyes of the user/subject lying on the couch top.
Regarding claim 21, Hotta et al discloses the (adjustment) mechanism that rotates the reflecting plate as discussed above.
Furthermore, Hotta et al discloses/teaches/suggests, wherein the reflecting plate rotates in response to the positioning state of the support arm with respect to the screen as discussed above.


Therefore, it would have been further considered obvious to a person of ordinary skill in the relevant art employing all of Hotta et al’s teachings as above to further realize/recognize
that the reflecting plate rotates in response to the changing operation (e.g., accommodating a different user/subject/patient) of the positioning relationship/state (due to a different patient/subject body size, which can change a positional operation or relationship/state), such that the reflecting plate rotates while being interlocked (implicit, since the positional relationship/state between the reflecting plate, the screen, and the support arm must all be inter-connected/locked together to work (establish the positional relationship/state) with respect to the two viewpoint positions corresponding to the eyes of the user/subject lying on the couch), in order to accommodate the changing operation. 
Regarding claim 24, Hotta et al discloses/teaches/suggests, wherein the reflecting plate rotates in response to the positioning state of the support arm with respect to the screen as discussed above.
Therefore, it would have been further considered obvious to a person of ordinary skill in the relevant art employing all of Hotta et al’s teachings as above to further realize/recognize
that the reflecting plate rotates in response to the changing operation (e.g., a different user/subject) of the positioning relationship/state of the support arm with respect to the screen (due to a different user/subject body size can change a positional operation or relationship/state), since the positional relationship/state between the reflecting plate, the screen, and the support arm must be satisfied with respect to the two viewpoint positions corresponding to the eyes of the user/subject lying on the couch top. 
Regarding claim 25, Hotta et al discloses the projector (34A) (Figs. 3, 6, and 9).
Regarding claim 27, Hotta et al discloses/suggests the reflecting plate rotates in response to the positioning state of the support arm with respect to the screen as discussed above.
Furthermore, Hotta et al discloses, wherein the support arm (38) comprises: 
a sliding/adjustment/movement mechanism to change the positioning state of the support arm (para. [0068]).
Therefore, it would have been further considered obvious to a person of ordinary skill in the relevant art employing all of Hotta et al’s teachings as above to further realize/recognize that
the reflecting plate rotates in response to a change of the positioning state of the support arm by the sliding mechanism with respect to the screen or the changing operation of the positioning state, for substantially the same reasons/rational as discussed above.

8.	Claim 22 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Hotta et al (2016/0313634 A1) as applied to claim 21 above, and further in view of Kamen et al (2015/0366546 A1).
Regarding claim 22, Hotta et al does not seem to particularly disclose, wherein movement of the support arm is performed by an operator.
However, Kamen et al teaches systems/method for utilizing an MRI image and real time images comprising a movement of an arm device that is performed by an operator input, and wherein as soon as the user input ceases, the arm device maintains its current position until another user input is initiated, in order to implement a virtual remote center of motion (VRCM), an adjustable compliant mode for the physician triggered movement of a probe, a restrictive trajectory of joints of the robotic arm and active locking for stationary imaging (abs.; paras. [0006], [0023]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the medical image diagnostic as taught by Hotta et al to incorporate/combine Kamen et al’s teachings as above so that the movement of the support arm can be performed by the operator, in order to implement a virtual remote center of motion (VRCM), an adjustable compliant mode for the physician triggered movement of a probe, a restrictive trajectory of joints of the robotic arm and active locking for stationary imaging.

9.	Claims 26 and 28-29 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Hotta et al (2016/0313634 A1) as applied to claim 14 above, and further in view of Albrecht (2010/0059679 A1).
Regarding claim 26, Hotta et al discloses/suggests a detector (e.g., user/operator) configured to detect the positioning state of the support arm with respect to the screen and/or detect the changing operation of the positioning state, in order to ensure the positional relationship between the reflecting plate, the screen, and the support arm is satisfied (paras. [0046-0056]).
Furthermore, as an additional support, Albrecht teaches tomography arrangement and method for monitoring person comprising:
a monitoring device including an automatic movement detection unit that detect a movement of an object based on a first image or a second image, in order to realize an improved, in particular more effective video camera system within a tomography arrangement, which is tailored in particular to special requirements in the case of monitoring patients (abs.; para. [0011]; also see Albrecht’s claim 31).
Therefore, it would have been further considered obvious to a person of ordinary skill in the relevant art employing the medical image diagnostic as taught by Hotta et al to incorporate/combine Albrecht’s teachings as above so that the detector is configured to detect the positioning state of the support arm with respect to the screen and/or detect the changing operation of the positioning state, in order to realize an improved, in particular more effective video camera system within a tomography arrangement, which is tailored in particular to special requirements in the case of monitoring patients.
Regarding claims 28-29, Hotta et al discloses the support arm (38) further including an adjustment/movement mechanism for adjusting the angle (the inclination with respect to the Z-axis direction) of the reflecting member (32), so that the angle of the reflecting member can be adjusted/moved in tune with the positions of the eyes of the user P who is lying down on the couch top, in order to ensure the positional relationship between the reflecting plate, the screen, and the support arm is satisfied (paras. [0068], [0046-0056]).
Therefore, it would have been further considered implicitly obvious to a person of ordinary skill in the relevant art employing all of Hotta et al’s teachings as above to further realize/recognize that the detector is configured to detect movement of the support arm with respect to the screen, wherein a detector (as in a physical device/detector well known in the art for detecting a movement of an object) could very well be located/arranged/positioned in the support arm, as an alternative arrangement and/or a simple design preference/choice, in order to ensure the positional relationship between the reflecting plate, the screen, and the support arm is satisfied.

Conclusion
10.	The prior art made of record is considered pertinent to Applicant's disclosure.
A) 	DAMBERG et al (2016/0295178 A1), Light field projectors and methods.

11.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed Shawn An whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

12.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

13.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
if you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/SHAWN S AN/Primary Examiner, Art Unit 2483